Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
Claims 1-8, 10-13, and 15-30 are currently pending and presented for examination on the merits.
Applicant's Amendment filed on November 8, 2021 has been received and entered into the present application.
Claims 9 and 14 are cancelled.
Claim 13 is withdrawn.
Claims 1 and 28 are amended. 
Applicant’s arguments, filed on November 8, 2021 have fully considered. Objection of claim 28 has been overcome. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Claims 1-8, 10-12, and 15-30 are under examination in the present office action.
    		Maintained Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-12, and 15-26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandraratna et al. (US 2015/0038585 A1). 
Chandraratna et al. teaches enantiomerically  RXR agonist of formula XII 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
wherein R is H, lower alkyl  or 1 to 6 carbon or a pharmaceutically acceptable salt of the compound [0064 and claim 6]. A method of treating a 2/day to about 100 mg/m2/day or about 15 mg/m2/day to about 60 mg/m2/day [0017 and claims 14-17]. The RXR agonist is administered by nasal administration [0018, 0090, 0116 and claim 18]. IRX4204 promotes the differentiation of suppressive Treg cells while simultaneously inhibiting the differentiation of pro-inflammatory Th17 cells thereby favorably affecting the aberrantly skewed Th17/Treg cell ratio which underlies human autoimmune diseases such as MS [0038]. RXR agonist can be formulate for oral administration [0092-0093]. Aspects of the methods of the present disclosure include, in part, treatment of a mammal. A mammal includes a human, and a human can be a patient. Other aspects of the present disclosure provide, in part, an individual. An individual includes a mammal and a human, and a human can be a patient [0111]. A compound or a composition disclosed herein can also be administered to a mammal in combination with other therapeutic compounds to increase the overall therapeutic effect of the treatment. The use of multiple compounds to treat an indication can increase the beneficial effects while reducing the presence of side effects [0087, and 0123]. 
Note that the Examiner is acknowledging that the claimed method for Parkinson’s disease. The teachings of Chandraratna et al. demonstrate a population of individuals being treated with the elected compound suffering from Parkinson’s disease and thus disease 
Note that the Examiner is acknowledging that the claimed method of providing IRX4204 to a patient in need thereof in claims 1-4 is met by the teachings of Chandraratna  et al. Chandraratna et al. demonstrate administration of the elected species to patients in need thereof. 
Chandraratna et al. does not explicitly teach wherein an effective dose of the C1-6 ester of IRX4204 is lower than a corresponding effective dose IRX4204 [claim 1],  wherein the dose of the IRX4204 of the C1-6 ester of IRX4204 is greater than a toxicity producing dose of IRX4204 [claim 2], wherein Cmax of the active species is less than would result from administration of a same dose of IRX4204 [claim 3], wherein the Tmax of the active species is greater than would results from administration of a same dose of IRX4204 [claim 5], wherein Cmax is determined in the plasma [claim 5], wherein target tissue penetration by the ester is greater than by a same dose of IRX4204 [claim 6], wherein amounts of IRX4204 and a C1-6 alkyl ester of IRX4204 are compared in a mass/molar basis [claims 7-8], wherein the IRX4204 ethyl ester is administered at a dosage that produces a systemic concentration of IRX4204≥50pM [claim 16], systemic concentration of IRX4204≥0.1nM [claim 17], systemic concentration of IRX4204 ≥1nM [claim 18], produces a concentration of IRX4204 ≥50pM in a target tissue [claim 19], produces a concentration  of IRX4204 ≥0.1nM [claim 20], produces a concentration of IRX4204 ≥1nM in a target tissue [claim 21], wherein the IRX4204 ethyl ester is administered at a dosage that produces a systemic concentration of IRX4204 that does not exceed 200 nM [claim 22], wherein the dosage is up to 24, 40, 60, 80, 100 or 120 mg/m2/day [claim 25] and wherein the dosage exceeds 20 mg/m2/day [claim 26].
prima facie obvious to develop a method of treating nervous system disorder/ Parkinson's disease in a subject by administering a therapeutically effective amount of elected compound (IRX4204 ethyl ester) because Chandraratna et al. taught administering a therapeutically effective amount/dosage of elected compound for the treatment of Parkinson’s diseases and other nervous system disorder. The skilled artisan would have been motivated to administer the elected compound (i.e. retinoid agonist or IRX4204 ethyl ester) because Chandraratna et al. taught that the elected compound either in acid or ester forms is a highly specific retinoid agonist use for the treatment Parkinson's disease. Further, the disclosure of Chandraratna et al. taught that the elected species of RXR agonist 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
wherein R is lower alkyl (C1-6) is effective RXR agonist and an acceptable compound for the treatment of nervous system disorder. 
In regards to the limitations wherein an effective dose of the C1-6 ester of IRX4204 is lower than a corresponding effective dose IRX4204 [claim 1],  wherein the dose of the IRX4204 of the C1-6 ester of IRX4204 is greater than a toxicity producing dose of IRX4204 [claim 2], wherein Cmax of the active species is less than would result from administration of a same dose of IRX4204, wherein the Tmax of the active species is greater than would results from administration of a same dose of IRX4204, wherein Cmax is determined in the plasma, wherein target tissue penetration by the ester is greater than by a same dose of IRX4204 and wherein amounts of IRX4204 and a C1-6 alkyl ester of IRX4204 are compared in a mass/molar basis, wherein the IRX4204 ethyl ester is administered at a dosage that produces a systemic concentration of IRX4204≥50pM, systemic concentration of IRX4204≥0.1nM, systemic et al.  taught a method of administering a therapeutically effective amount of elected compound IRX4204 ethyl ester and IRX4204 (acid form) to patients in need of treatment. Further, Chandraratna et al. taught the therapeutic effective amounts in a range of 0.01 mg/m/day to about 100 mg/m/day or about 15 mg/m2/day to about 60 mg/m2/day. Since Chandraratna et al.  taught the active step of administering the elected species and the acid form in therapeutically effective amounts to a patient in need thereof,  it would have been understood that the resultant effect would have occur. Chandraratna et al. is administering a therapeutically effective amount of elected compound including the acid form of the elected compound to a patient thus, the same therapeutic properties and pharmacokinetic would have been present. The as-filed specification describes administration of IRX4204 ester [0144], in a therapeutic effective amount generally is in the range of about 0.001 mg/day to about 3000 mg/day. Thus, the skilled artisan would have found obvious that the amounts of Chandraratna et al. would have resulted in producing the systemic concentrations and concentration in a target tissue as claimed since such amounts taught by the reference.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP §2112.01 (II).
In regards to the limitations wherein the dosage is up to 24, 40, 60, 80, 100 or 120 mg/m2/day and wherein the dosage exceeds 20 mg/m2/day as recited as claims 25-26. Chandraratna et al. taught the therapeutic effective amounts in a range of 0.01 mg/m2/day to about 100 mg/m2/day or about 15 mg/m2/day to about 60 mg/m2/day. Chandraratna et al. taught et al. taught administration of the compounds can be via oral or nasal route.  Motivation to adjust the amounts of Chandraratna et al. would have resulted from the fact that the instant claims claimed a dosage that meets the range instantly claimed for the treatment of the same diseases.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05 (II) (A).
It would, therefore, have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Chandraratna et al., with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made. 
Claims 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chandraratna et al. (US 2015/0038585 A1) as applied to claim 1, above, and further in view of Burstein et al. (US 2016/0263189 A1).
Chandraratna et al. is relied for the reasons set forth above.
Chandraratna et al. does not explicitly teach further comprising administration of a neurotrophic factor or mimetic [claim 27], and wherein the neurotrophic factor is GDNF or BDNF [claim 28].
Burstein et al. teaches a method of treating neurodegenerative disease including Parkinson’s disease using a combination of one or more RXR agonist or one or more Nurr1 agonist and one or more trophic factor [claims 1-2]. The RXR is 3,7-dimethyl-6(S).7 (S)-
A person of ordinary skill in the art before the effective filing date would have found it prima facie obvious to administer a combination of IRX4204 ethyl ester and NGF (neurotrophic factor) for the treatment of Parkinson’s disease because Chandraratna et al. taught of treating Parkinson’s disease by administration of therapeutic effective amount IRX4204 ethyl ester in combination with other therapeutic compounds to increase the overall therapeutic effect of the treatment.  Burstein et al. taught a method of treating Parkinson’s disease with a combination of RXR agonist (3,7-dimethyl-6(S),7 (S)-methano.7-1,1,4,4-tetramethyl-1,2,3,4-tetrahy dronaphth-7-yl2(E),4(E) heptadienoic acid) and NGF. Motivation to combine (3,7-dimethyl-6(S).7 (S)-methano.7-1,1,4,4-tetramethyl-1,2,3,4-tetrahy dronaphth-7-yl2(E),4(E) heptadienoic acid) ethyl ester of Chandraratna et al. would have resulted from the fact that Burstein et al. administers a RXR agonist in acid form (same acid that will result from the hydrolysis of the ethyl ester) in combination with NGF for the treatment of Parkinson’s diseases. Thus, it would have been obvious to use both therapeutic components for the treatment of Parkinson’s diseases since Chandraratna et al. and Burstein et al. uses the therapeutic agents for the same purpose. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06(I).
It would, therefore, have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Chandraratna et al., in view of Burstein et al. with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made. 
s 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chandraratna et al. (US 2015/0038585 A1) as applied to claims 1 and 28,  above, and further in view of Lovell et al. (WO2010/132671).
Chandraratna et al. is relied for the reasons set forth above.
Chandraratna et al. does not explicitly teach further comprising administration of a therapeutically effective thyroid hormone [claim 29-30].
	Lovell et al. teaches a method of treating Parkinson’s diseases by administration of therapeutically effective amount of T4 thyroxine (thyroid hormone) [0059 and 0008].
	A person of ordinary skill in the art before the effective filing date of the invention would have found it prima facie obvious to treat Parkinson’s disease by administration of RXR agonist and thyroxine because Chandraratna et al. taught treating Parkinson’s disease/ nervous system disorders by administration of therapeutically effective amount/dose of IRX4204 ethyl ester and Lovell et al. taught treating Parkinson’s disease by administration of a therapeutically effective amount of thyroxine. Motivation would have resulted from the fact that each of the references taught that are useful for the same purpose (treating Parkinson’s disease). The idea of combining them flows logically from their having been individually taught from the prior art. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06 (I). 
It would, therefore, have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Chandraratna et al., in view of Lovell et al. with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made.

Claims 1-8, 10-12, and 15-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vuligonda et al. (US 5,917,082).
Vuligonda et al. teaches enantiomerically pure compound of formula 


    PNG
    media_image2.png
    167
    499
    media_image2.png
    Greyscale
   wherein R is H or lower alkyl of 1 to 6 carbons or pharmaceutically acceptable salt thereof have retinoid like biological activity [abstract] and it is a highly specific agonist of RXR retinoid receptor [abstract and claim 1]. Table 1 shows the elected species compound 1 [col. 7, table 1]. The retinoid compounds can be used in the treatment and prevention of neurodegenerative diseases such as Parkinson’s diseases [col. 2, ln 6-7]. A useful therapeutic or prophylactic concentration will vary from condition to condition and in certain instances may vary with the severity of the condition being treated and the patient’s susceptibility to treatment [col.8, ln 31-34]. If administered systematically an amount between 0.01 to 5 mg/kg/day of body weight would be expected to have an effect and therapeutic result in the treatment of many disease for which these compounds are useful [col. 8, ln 43-46]. The acids and salts derived from compounds of formula I are readily obtainable from the corresponding esters [col. 17, ln 34-36]. If the drug is to be administered systemically, it may be confected as a powder, pill, tablet or the like or as a syrup or elixir suitable for oral administration [col. 8, ln 1-9]. The compound potentially may be used in prophylactic manner to prevent onset of a particular condition [col. 8, ln 27-30].
Note that the Examiner is acknowledging that the claimed method for Parkinson’s disease. The teachings of Vuligonda et al. demonstrate a population of individuals being treated with the elected compound and suffering from Parkinson’s disease and thus disease characterized by demyelination. 
et al. Vuligonda et al. demonstrate administration of the elected species to patients in need thereof. 
Vuligonda et al. does not explicitly teach wherein an effective dose of the C1-6 ester of IRX4204 is lower than a corresponding effective dose IRX4204 [claim 1],  wherein the dose of the IRX4204 of the C1-6 ester of IRX4204 is greater than a toxicity producing dose of IRX4204 [claim 2], wherein Cmax of the active species is less than would result from administration of a same dose of IRX4204 [claim 3], wherein the Tmax of the active species is greater than would results from administration of a same dose of IRX4204 [claim 5], wherein Cmax is determined in the plasma [claim 5], wherein target tissue penetration by the ester is greater than by a same dose of IRX4204 [claim 6], wherein amounts of IRX4204 and a C1-6 alkyl ester of IRX4204 are compared in a mass/molar basis [claims 7-8], wherein the IRX4204 ethyl ester is administered at a dosage that produces a systemic concentration of IRX4204≥50pM [claim 16], systemic concentration of IRX4204≥0.1nM [claim 17], systemic concentration of IRX4204 ≥1nM [claim 18], produces a concentration of IRX4204 ≥50pM in a target tissue [claim 19], produces a concentration  of IRX4204 ≥0.1nM [claim 20], produces a concentration of IRX4204 ≥1nM in a target tissue [claim 21], and wherein the IRX4204 ethyl ester is administered at a dosage that produces a systemic concentration of IRX4204 that does not exceed 200 nM [claim 22].

A person of ordinary skill in the art before the effective filing date of the invention would have found it prima facie obvious to develop a method of treating Parkinson's disease in a subject by administering a therapeutically effective amount of elected compound (IRX4204 ethyl ester) because Vuligonda et al. taught administering a therapeutically effective amount/dosage of elected compound for the treatment and prevention of Parkinson’s diseases. The skilled artisan would have been motivated to administer the elected compound (i.e. retinoid agonist or IRX4204 ethyl ester) because Vuligonda et al. taught that the elected compound either in acid 
In regards to the limitations wherein an effective dose of the C1-6 ester of IRX4204 is lower than a corresponding effective dose IRX4204 [claim 1],  wherein the dose of the IRX4204 of the C1-6 ester of IRX4204 is greater than a toxicity producing dose of IRX4204 [claim 2], wherein Cmax of the active species is less than would result from administration of a same dose of IRX4204, wherein the Tmax of the active species is greater than would results from administration of a same dose of IRX4204, wherein Cmax is determined in the plasma, wherein target tissue penetration by the ester is greater than by a same dose of IRX4204 and wherein amounts of IRX4204 and a C1-6 alkyl ester of IRX4204 are compared in a mass/molar basis, wherein the IRX4204 ethyl ester is administered at a dosage that produces a systemic concentration of IRX4204≥50pM, systemic concentration of IRX4204≥0.1nM, systemic concentration of IRX4204 ≥1nM, produces a concentration of IRX4204 ≥50pM in a target tissue, produces a concentration of IRX4204 ≥0.1nM, produces a concentration of IRX4204 ≥1nM in a target tissue, and wherein the IRX4204 ethyl ester is administered at a dosage that produces a systemic concentration of IRX4204 that does not exceed 200 nM as recited in claims 1-8 and 16-22. Vuligonda et al. teaches a method of administering a therapeutically effective amount of elected compound IRX4204 ethyl ester and IRX4204 (acid form) to patients in need of treatment. Since Vuligonda et al. taught the active step of administering the elected species and the acid form to a patient it would have been understood that the resultant effect would have occur. Vuligonda et al. is administering a therapeutically effective amount of elected compound including the acid form of the elected compound to a patient thus, the same therapeutic properties and pharmacokinetic would have been present. The as-filed specification describes administration of IRX4204 ester [0144], in a therapeutic effective amount generally is in the range of about 0.001 mg/day to about 3000 mg/day. Thus, the skilled artisan would have found obvious that the amounts of Vuligonda et al. would have resulted in producing the systemic In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP §2112.01 (II)
It would, therefore, have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Vuligonda et al., with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made. 
Claim 23-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vuligonda et al. (US 5,917,082) as applied to claims 1, 15, and 22 above, and further in view of Zhao et al. (US2009/0203720).
Vuligonda et al. is relied for the reasons set forth above.
Vuligonda et al. does not explicitly teach nasal or oral administration of RXR agonist [claims 23-24], wherein the dosage is up to 24, 40, 60, 80, 100 or 120 mg/m2/day [claim 25] and wherein the dosage exceeds 20 mg/m2/day [claim 26].
Zhao et al. teaches administration of RXR agonist via nasal route [0106]. Furthermore, Zhao et al. teaches the instantly claimed RXR agonist 
    PNG
    media_image3.png
    312
    812
    media_image3.png
    Greyscale
[0095 and claim 43]. The compounds can be administered orally [0107]. 
 A person of ordinary skill in the art before the effective filing date of the invention would have found it prima facie obvious to administer the instantly claimed RXR agonist via nasal route because Zhao et al. taught an acid form of RXR agonist can be administer nasally. et al. would have resulted from the fact that Vuligonda et al. taught that the elected compound can be administer by different routes and Zhao et al. taught acid form of the elected RXR agonist can be formulate and administer nasally. Thus, the skilled artisan would have been motivated to administer RXR agonist nasally from Zhao et al. 
In regards to the limitation wherein the ethyl ester of IRX4204 as recited in claim 24. Vuligonda et al. taught that the ethyl ester of the elected species can be administered orally for the treatment of neurodegenerative diseases. 
In regards to the limitation wherein the dosage is up to 24, 40, 60, 80, 100 or 120 mg/m2/day and wherein the dosage exceeds 20 mg/m2/day as recited in claims 25-26. Vuligonda et al. teaches a method of administering a therapeutically effective amount of elected compound IRX4204 ethyl ester and IRX4204 (acid form) to patients in need of treatment. Vuligonda et al. taught if the compounds of the invention are administer systematically an amount between 0.01 to 5 mg/kg/day of body weight would be expected to have an effect and therapeutic result in the treatment of many disease for which these compounds are useful. Motivation to adjust the amounts of Vuligonda et al. would have resulted from the fact that the instant claims claimed a dosage up to and not exceed 20 mg/m2/day and the reference provides motivation to adjust the amount accordingly to the patients need.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05 (II) (A).
It would, therefore, have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Vuligonda et al., in view of Zhao et al. with reasonable expectation of success. Therefore, the invention as a prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made. 
Claims 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vuligonda et al. (US 5,917,082) as applied to claim 1, above, and further in view of Burstein et al. (US 2016/0263189 A1).
Vuligonda et al. is relied for the reasons set forth above.
Vuligonda et al. does not explicitly teach further comprising administration of a neurotrophic factor or mimetic [claim 27], and wherein the neurotrophic factor is GDNF or BDNF [claim 28].
Burstein et al. teaches a method of treating neurodegenerative disease including Parkinson’s disease using a combination of one or more RXR agonist or one or more Nurr1 agonist and one or more trophic factor [claims 1-2]. The RXR is 3,7-dimethyl-6(S).7 (S)-methano.7-1,1,4,4-tetramethyl-1,2,3,4-tetrahy dronaphth-7-yl2(E),4(E) heptadienoic acid [claim 3] in combination with trophic factor of GDNF, NRTN, IGF-1, NT-4 and/or NGF[claim 8]. 
A person of ordinary skill in the art before the effective filing date would have found it prima facie obvious to administer a combination of IRX4204 ethyl ester and NGF (neurotrophic factor) for the treatment of Parkinson’s disease because Vuligonda et al. taught of treating Parkinson’s disease by administration of therapeutic effective amount IRX4204 ethyl ester and Burstein et al. taught a method of treating Parkinson’s disease with a combination of RXR agonist (3,7-dimethyl-6(S),7 (S)-methano.7-1,1,4,4-tetramethyl-1,2,3,4-tetrahy dronaphth-7-yl2(E),4(E) heptadienoic acid) and NGF. Motivation to combine (3,7-dimethyl-6(S).7 (S)-methano.7-1,1,4,4-tetramethyl-1,2,3,4-tetrahy dronaphth-7-yl2(E),4(E) heptadienoic acid) ethyl ester of Vuligonda et al. would have resulted from the fact that Burstein et al. administers a RXR agonist in acid form in combination with NGF for the treatment of Parkinson’s diseases. 
It would, therefore, have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Vuligonda et al., in view of Burstein et al. with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made. 
Claims 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vuligonda et al. (US 5,917,082) as applied to claims 1 and 28,  above, and further in view of Lovell et al. (WO2010/132671).
Vuligonda et al. is relied for the reasons set forth above.
Vuligonda et al. does not explicitly teach further comprising administration of a therapeutically effective thyroid hormone [claim 29-30].
	Lovell et al. teaches a method of treating Parkinson’s diseases by administration of therapeutically effective amount of T4 thyroxine (thyroid hormone) [0059 and 0008].
	A person of ordinary skill in the art before the effective filing date of the invention would have found it prima facie obvious to treat Parkinson’s disease by administration of RXR agonist and thyroxine because Vuligonda et al. taught treating Parkinson’s disease by administration of therapeutically effective amount/dose of IRX4204 ethyl ester and Lovell et al. taught treating Parkinson’s disease by administration of a therapeutically effective amount of thyroxine. Motivation would have resulted the fact that each of the references taught that are useful for the same purpose (treating Parkinson’s disease). The idea of combining them flows logically from their having been individually taught from the prior art. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06 (I). 
It would, therefore, have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Vuligonda et al., in view of Lovell et al. with reasonable expectation of success. Therefore, the invention as a prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 1-8,10-12, and 15-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-10, and 14-23 of copending Application No. 14/507,730 (co-pending ‘730) now US10,653,650 (reference application) in view of  Burstein et al. (US 2016/0263189 A1) and Lovell et al. (WO2010/132671). 
Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending ‘730 are drawn to a method of treating a demyelination-related disorder, the method comprising the step of administering to an individual in need thereof a therapeutically effective amount of a selective RXR agonist with both remyelination promotion and immunomodulatory activities, wherein administration of the selective RXR agonist treats the demyelination-related disorder in the individual by both promoting remyelination of neurons and modulating the individual's immune system, wherein the selective RXR agonist is a compound having the structure of formula XII: 
    PNG
    media_image4.png
    207
    595
    media_image4.png
    Greyscale
     wherein R is H, lower alkyl of 1 to 6 carbons, or a pharmaceutically acceptable salt of the compound[claim 1].  The method according to claim 1, wherein the immunomodulatory activity comprises increasing -3-Application No.: 14/507,730 PATENTGroup Art Unit: 1621 1958481-00017The method according to Claim 14, wherein the therapeutically effective amount is about 0.1 mg/kg/day to about 10 mg/kg/day [claim 15]. The method according to Claim 1, wherein the therapeutically effective amount is about 0.01 mg/m2/day to about 100 mg/m2/day [claim 16].   The method according to Claim 16, wherein the therapeutically effective amount is about 15 mg/m2/day to about 60 mg/m2/day [claim 17], and the RXR agonist is administered via nasal route [claim 18].
The specification discloses that the compounds can be administered orally [col.33, ln 42-47].
Co-pending ‘730 does not explicitly teach Vuligonda et al. does not explicitly teach wherein an effective dose of the C1-6 ester of IRX4204 is lower than a corresponding effective dose IRX4204 [claim 1],  wherein the dose of the IRX4204 of the C1-6 ester of IRX4204 is greater than a toxicity producing dose of IRX4204 [claim 2], wherein Cmax of the active species is less than would result from administration of a same dose of IRX4204 [claim 3], wherein the Tmax of the active species is greater than would results from administration of a same dose of IRX4204 [claim 5], wherein Cmax is determined in the plasma [claim 5], wherein target tissue 1-6 alkyl ester of IRX4204 are compared in a mass/molar basis [claims 7-8], wherein the IRX4204 ethyl ester is administered at a dosage that produces a systemic concentration of IRX4204≥50pM [claim 16], systemic concentration of IRX4204≥0.1nM [claim 17], systemic concentration of IRX4204 ≥1nM [claim 18], produces a concentration of IRX4204 ≥50pM in a target tissue [claim 19], produces a concentration  of IRX4204 ≥0.1nM [claim 20], produces a concentration of IRX4204 ≥1nM in a target tissue [claim 21], and wherein the IRX4204 ethyl ester is administered at a dosage that produces a systemic concentration of IRX4204 that does not exceed 200 nM [claim 22], nasal administration of RXR agonist [claim 23], wherein the IRX4204 ethyl ester is administered orally [claim 24], wherein is up to 24, 40, 60, 80, 100 or 120 mg/m2/day [claim 25], wherein the dosage exceeds 20 mg/m2/day [claim 26] and further comprising administration of a therapeutically effective thyroid hormone [claim 29-30].
Burstein et al. teaches a method of treating neurodegenerative disease including Parkinson’s disease using a combination of one or more RXR agonist or one or more Nurr1 agonist and one or more trophic factor [claims 1-2]. The RXR is 3,7-dimethyl-6(S).7 (S)-methano.7-1,1,4,4-tetramethyl-1,2,3,4-tetrahy dronaphth-7-yl2(E),4(E) heptadienoic acid [claim 3] in combination with trophic factor of GDNF, NRTN, IGF-1, NT-4 and/or NGF[claim 8]. 
Lovell et al. teaches a method of treating Parkinson’s diseases by administration of therapeutically effective amount of T4 thyroxine (thyroid hormone) [0059 and 0008].

A person of ordinary skill in the art before the effective filing date of the invention would have found it prima facie obvious to develop a method of treating Parkinson's disease in a subject by administering a therapeutically effective amount of elected compound (IRX4204 ethyl ester) because Co-pending ‘730 taught administering a therapeutically effective amount of elected compound for the treatment and prevention of Parkinson’s diseases. The skilled artisan 
In regards to the limitations wherein an effective dose of the C1-6 ester of IRX4204 is lower than a corresponding effective dose IRX4204,  wherein the dose of the IRX4204 of the C1-6 ester of IRX4204 is greater than a toxicity producing dose of IRX4204, wherein Cmax of the active species is less than would result from administration of a same dose of IRX4204, wherein the Tmax of the active species is greater than would results from administration of a same dose of IRX4204, wherein Cmax is determined in the plasma, wherein target tissue penetration by the ester is greater than by a same dose of IRX4204 and wherein amounts of IRX4204 and a C1-6 alkyl ester of IRX4204 are compared in a mass/molar basis as recited in claims 1-8. Co-pending ‘730 teaches a method of administering a therapeutically effective amount of elected compound IRX4204 ethyl ester and IRX4204 (acid form) to patients in need of treatment. Since Co-pending ‘730 teaches the active step of administering the elected species and the acid form to a patient it would have been understood that the resultant effect would have occur. Co-pending ‘730 is administering a therapeutically effective amount of elected compound about 0.001 mg/kg/day to about 100 mg/kg/day to a patient in need of treatment, thus, the same therapeutic properties would have been present. The as-filed specification describes administration of IRX4204 ester [0144] discloses administration in a therapeutic effective amount generally is in the range of about 0.001 mg/day to about 3000 mg/day. Thus, the skilled artisan would have found obvious that the amounts of co-pending ‘730 would have resulted in producing the systemic concentrations and concentration in a target tissue.   "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are 
In regards to the limitations wherein is up to 24, 40, 60, 80, 100 or 120 mg/m2/day and, wherein the dosage exceeds 20 mg/m2/day as recited in claims 25-26. Co-pending ‘730 taught therapeutically effective amount is about 0.001 mg/kg/day to about 100 mg/kg/day, wherein the therapeutically effective amount is about 0.1 mg/kg/day to about 10 mg/kg/day, wherein the therapeutically effective amount is about 0.01 mg/m2/day to about 100 mg/m2/day and wherein the therapeutically effective amount is about 15 mg/m2/day to about 60 mg/m2/day. The skilled artisan would have had motivation to employ the amounts taught by co-pending ‘730 since it teach that such amounts are effective in treating neurodegenerative diseases and thus providing the elected species. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.5(II)(A).

In regards to the limitations wherein teach further comprising administration of a neurotrophic factor or mimetic and wherein the neurotrophic factor is GDNF or BDNF as recited as claims 27-28. Co-pending ‘730 taught of treating Parkinson’s disease by administration of therapeutic effective amount IRX4204 ethyl ester and Burstein et al. taught a method of treating Parkinson’s disease with a combination of RXR agonist (3,7-dimethyl-6(S).7 (S)-methano.7-1,1,4,4-tetramethyl-1,2,3,4-tetrahy dronaphth-7-yl2(E),4(E) heptadienoic acid) and NGF. Motivation to combine (3,7-dimethyl-6(S).7 (S)-methano.7-1,1,4,4-tetramethyl-1,2,3,4-tetrahy dronaphth-7-yl2(E),4(E) heptadienoic acid) ethyl ester of co-pending ‘730 would have resulted et al. administers a RXR agonist in combination with NGF for the treatment of Parkinson’s diseases. 
In regards to the limitation wherein further comprising administration of a therapeutically effective amount of thyroid hormone as recited in claims 29-30. Co-pending ‘730 taught treating Parkinson’s disease by administration of therapeutically effective amount/dose of IRX4204 ethyl ester and Lovell et al. taught treating Parkinson’s disease by administration of a therapeutically effective amount of thyroxine. Motivation would have resulted the fact that each of the references taught that are useful for the same purpose (treating Parkinson’s disease). The idea of combining them flows logically from their having been individually taught from the prior art. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06 (I). 
It would, therefore, have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of co-pending ‘730 in view of Burstein et al. and Lovell et al., with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made.
Claims 1-8,10-12, and 15-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,034,845 in view of Burstein et al. (US 2016/0263189 A1) and Lovell et al. (WO2010/132671). 
Although the claims at issue are not identical, they are not patentably distinct from each other because US 10,034,845 claims are drawn to method of treating Parkinson's Disease, the method comprising administering to an individual in need thereof a therapeutically effective amount of a RXR agonist having the structure of formula XII:

    PNG
    media_image5.png
    326
    806
    media_image5.png
    Greyscale

wherein R is H, lower alkyl of 1 to 6 carbons, or a pharmaceutically acceptable salt of the compound, wherein the therapeutically effective amount is about 0.001 mg/kg/day to 0.2 mg/kg/day and wherein the individual does not have cachexia [claim 1].  The method according to claim 1, wherein the therapeutically effective amount is at most 0.1 mg/kg/day, about 0.01 mg/kg/day to about 0.1 mg/kg/day, wherein the RXR agonist is a salt or an ester of formula XXIX [claims 3-4, 6 and 9] and the RXR agonist is administer nasally [claim 8].
US 10,034,845  does not explicitly teach wherein an effective dose of the C1-6 ester of IRX4204 is lower than a corresponding effective dose IRX4204 [claim 1],  wherein the dose of the IRX4204 of the C1-6 ester of IRX4204 is greater than a toxicity producing dose of IRX4204 [claim 2], wherein Cmax of the active species is less than would result from administration of a same dose of IRX4204 [claim 3], wherein the Tmax of the active species is greater than would results from administration of a same dose of IRX4204 [claim 5], wherein Cmax is determined in the plasma [claim 5], wherein target tissue penetration by the ester is greater than by a same dose of IRX 4204 [claim 6], wherein amounts of IRX4204 and a C1-6 alkyl ester of IRX4204 are compared in a mass/molar basis [claims 7-8], wherein the IRX4204 ethyl ester is administered at a dosage that produces a systemic concentration of IRX4204≥50pM [claim 16], systemic concentration of IRX4204≥0.1nM [claim 17], systemic concentration of IRX4204 ≥1nM [claim 18], produces a concentration of IRX4204 ≥50pM in a target tissue [claim 19], produces a concentration  of IRX4204 ≥0.1nM [claim 20], produces a concentration of IRX4204 ≥1nM in a target tissue [claim 21], and wherein the IRX4204 ethyl ester is administered at a dosage that produces a systemic concentration of IRX4204 that does not exceed 200 nM [claim 22], nasal or oral administration of RXR agonist [claim 23], wherein the IRX4204 ethyl ester is administered 2/day [claim 25], wherein the dosage exceeds 20 mg/m2/day [claim 26] and further comprising administration of a therapeutically effective thyroid hormone [claim 29-30].
The specification discloses that the compounds can be administer orally [col 33, ln 21-25].
Burstein et al. teaches a method of treating neurodegenerative disease including Parkinson’s disease using a combination of one or more RXR agonist or one or more Nurr1 agonist and one or more trophic factor [claims 1-2]. The RXR is 3,7-dimethyl-6(S).7 (S)-methano.7-1,1,4,4-tetramethyl-1,2,3,4-tetrahy dronaphth-7-yl2(E),4(E) heptadienoic acid [claim 3] in combination with trophic factor of GDNF, NRTN, IGF-1, NT-4 and/or NGF[claim 8]. 
Lovell et al. teaches a method of treating Parkinson’s diseases by administration of therapeutically effective amount of T4 thyroxine (thyroid hormone) [0059 and 0008].
A person of ordinary skill in the art before the effective filing date of the invention would have found it prima facie obvious to develop a method of treating Parkinson's disease in a subject by administering a therapeutically effective amount of elected compound (IRX4204 ethyl ester) because US 10,034,845 taught administering a therapeutically effective amount of elected compound for the treatment and prevention of Parkinson’s diseases. The skilled artisan would have been motivated to administer the elected compound (i.e. retinoid agonist or IRX4204 ethyl ester) because US 10,034,845 taught that the elected compound either in acid or ester forms use for the treatment and prevention of Parkinson's disease. 
In regards to the limitations wherein an effective dose of the C1-6 ester of IRX4204 is lower than a corresponding effective dose IRX4204,  wherein the dose of the IRX4204 of the C1-6 ester of IRX4204 is greater than a toxicity producing dose of IRX4204, wherein Cmax of the active species is less than would result from administration of a same dose of IRX4204, wherein the Tmax of the active species is greater than would results from administration of a same dose of IRX4204, wherein Cmax is determined in the plasma, wherein target tissue penetration by the 1-6 alkyl ester of IRX4204 are compared in a mass/molar basis as recited in claims 1-8. US 10,034,845 teaches a method of administering a therapeutically effective amount of elected compound IRX4204 ethyl ester and IRX4204 (acid form) to patients in need of treatment. Since US 10,034,845 teaches the active step of administering the elected species and the acid form to a patient it would have been understood that the resultant effect would have occur. US 10,034,845 is administering a therapeutically effective amount of elected compound and the acid form of the elected compound to a patient thus, the same therapeutic properties would have been present. The as-filed specification describes administration of IRX4204 ester [0144] in a therapeutic effective amount generally is in the range of about 0.001 mg/day to about 3000 mg/day. Thus, the skilled artisan would have found obvious that the amounts of US 10,034,845 would have resulted in producing the systemic concentrations and concentration in a target tissue.   "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01 (II).
In regards to the limitations wherein is up to 24, 40, 60, 80, 100 or 120 mg/m2/day and, wherein the dosage exceeds 20 mg/m2/day as recited in claims 25-26. US10034845 taught therapeutically effective amount is wherein the therapeutically effective amount is at most 0.1 mg/kg/day, about 0.01 mg/kg/day to about 0.1 mg/kg/day. The skilled artisan would have had motivation to employ the amounts taught by co-pending ‘730 since it taught amounts that are effective in treating neurodegenerative diseases and thus providing the elected species. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.5(II)(A).

In regards to the limitations wherein teach further comprising administration of a neurotrophic factor or mimetic and wherein the neurotrophic factor is GDNF or BDNF as recited as claims 27-28. US 10,034,845 taught of treating Parkinson’s disease by administration of therapeutic effective amount IRX4204 ethyl ester and Burstein et al. taught a method of treating Parkinson’s disease with a combination of RXR agonist (3,7-dimethyl-6(S).7 (S)-methano.7-1,1,4,4-tetramethyl-1,2,3,4-tetrahy dronaphth-7-yl2(E),4(E) heptadienoic acid) and NGF. Motivation to combine (3,7-dimethyl-6(S).7 (S)-methano.7-1,1,4,4-tetramethyl-1,2,3,4-tetrahy dronaphth-7-yl2(E),4(E) heptadienoic acid) ethyl ester of US10,034,845 would have resulted from the fact that Burstein et al. administers a RXR agonist in combination with NGF for the treatment of Parkinson’s diseases. 
In regards to the limitation wherein further comprising administration of a therapeutically effective amount of thyroid hormone as recited in claims 29-30. US 10,034,845 taught treating Parkinson’s disease by administration of therapeutically effective amount/dose of IRX4204 ethyl ester and Lovell et al. taught treating Parkinson’s disease by administration of a therapeutically effective amount of thyroxine. Motivation would have resulted the fact that each of the references taught that are useful for the same purpose (treating Parkinson’s disease). The idea of combining them flows logically from their having been individually taught from the prior art. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06 (I). 
prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of US 10,034,845, in view of Burstein et al. and Lovell et al. with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made.
Response to Arguments
Applicant's arguments filed April 8, 2020 and June 11, 2020 have been fully considered but they are not persuasive. 
Applicant argues that:
Chandraratna does not have a working example administering the ethyl ester of IRX4204 the word “demonstrate” seems misapplied. The lower effective dosage limitation and the other pharmacokinetic limitations are not taught by the reference. 
Chandraratna does provide general guidance on dosages for its claimed genus of RXR agonists and provides some specific dosages of IRX4204 (free acid), but is silent about comparative dosage or pharmacokinetic performance between the free acid and the esters. The general teachings about dosage for Chandraratna's genus of RXR agonists simply does not teach or suggest anything about the distinct pharmacokinetic properties of esters of IRX4204 as compared to the free acid, contrary to any assertions of the Office Action." 
The Office Action also relies on inherency, reciting "if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP §2112.01 (II)." That is true as far as it goes, but the claims are rejected for obviousness, not anticipation. 

Thus, the appropriate question is not whether the pharmacokinetic advantage limitations are inherent properties, but whether, based on the cited art, they are expected properties. They are not, nor does the Office Action even assert that they are.
2/day" and depends indirectly from claim 22. The instant specification teaches that to keep the systemic concentration of IRX4204 free acid below 200 nM one preferably would orally administer no more than 20 mg/m2/day of the free acid but that, due to the lower Cmax produced with the ethyl ester of IRX4204, higher dosages of the ethyl ester could be used,17 as claimed. There is no suggestion in Chandraratna that the ethyl ester could be administered in these dosages without activating RAR. Neither does the prior art provide an expectation that it must be the case. That one of skill in the art could inevitably discover that such is the case does not make the result predictable nor provide the requisite reasonable.

Vuligonda discloses an extensive list of diseases that can be treated by the retinoid like compounds. Vuligonda does not provide motivation to combine or reasonable expectation of success even if combined. Moreover, Vuligonda does not teach or suggest anything about the properties of the ethyl ester of IRX4204 that would provide motivation to administer the ethyl ester in preference to IRX4204 itself. Vuligonda does not teach or suggest anything about the properties of the ethyl ester if IRX4204 (e.g., Tmax, Cmax and toxicity).
 In reference to the obviousness rejection, applicant argues in Declaration support for the claimed advantages of the esters over the acid form of the RXR agonist. Dr. Sanders in his PK declaration As Dr. Sanders explains in his PK Declaration, esters of IRX4204 serve as prodrugs of IRX4204, naturally undergoing de-esterification in the body.2 The purpose of using an ester of IRX4204 is to exploit its different pharmacokinetics to beneficial effect in terms of safety and/or efficacy.3 While esterification will typically alter the pharmacokinetics of a drug, the specific effects are not predictable in the absence of data.4 Therefore, to see what effects might be achieved with an ester of IRX4204, the inventors conducted a PK study with the ethyl ester of IRX4204. This study is described in Example 9 of the instant specification and the results are portrayed in FIGS. 13A-B, reproduced below. 


In other words, IRX4204EE is slowly de-esterified into IRX4204 over a period of time longer than the time over which IRX4204 is eliminated. Because of its slower elimination rate, EE can be administered at a lower dose than IRX4204 itself, while providing longer duration and higher levels of plasma and brain tissue IRX4204. Thus EE can be administered at a higher dose than IRX4204 and not produce a level of IRX4204 that exceeds some threshold level, such as a toxicity producing level. That is, toxic effects related to Cmax can be avoided even when using dosages of EE that are larger than the dosage of IRX4204 that would induce the toxicity. As already alluded to, the de-esterification of EE proceeds over time and does not happen all at once. As compared to injection of IRX4204, the rise in IRX4204 concentration following administration of EE is delayed due to this conversion process. 
Zhao, Burstein and Lovell do not repair the deficiencies of Chandraratna et al. or Vuligonda et al.
Examiner’s Response:
The examiner has carefully considered Applicants arguments but finds them not persuasive at the present time. The claims are drawn to a method of providing IRX4204 to a et al. and Chandraratna et al. discloses the elected species including administering the compounds systematically. Vuligonda et al. and Chandraratna et al. provides motivation to systemically administer (oral) the any of the compounds disclosed. Further, Vuligonda et al. and Chandraratna et al. taught a method of administering a therapeutically effective amount of elected compound IRX4204 ethyl ester and IRX4204 (acid form) to patients in need of treatment. Since Chandraratna et al. and Vuligonda et al. teach the active step of administering the elected species and the acid form to a patient it would have been understood that the resultant effect would have occur. Thus, the same therapeutic and pharmacokinetic properties would have been present.  In addition, both references taught the active step administered the instantly claimed compounds to the same subject (mammals) thus, the same pharmacokinetic properties would have been expected. The as-filed specification describes administration of IRX4204 ester [0144] in a therapeutic effective amount generally is in the range of about 0.001 mg/day to about 3000 mg/day. Thus, the skilled artisan would have found obvious that the amounts would have resulted in producing the systemic concentrations, pharmacokinetic properties and concentration in a target tissue.   "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01 (II).
The pharmacokinetic properties disclosed by Applicant are inherently present in the compound of Vuligonda et al. and Chandraratna et al. The fact that Vuligonda et al.  or Chandraratna et al. do not mention or disclosed the specific pharmacokinetic properties does not negate the fact that it discloses a compound with identical chemical structure and thus it would have had the same properties when administer to a patient in need. Further, both 
In regards to the argument that Chandraratna does not have a working example administering the ethyl ester of IRX4204 the word “demonstrate” seems misapplied. The examiner statement is directed to the fact Chandraratna et al. teaches the active step of administration of the elected species. 
In regards to the argument Chandraratna does provide general guidance on dosages for its claimed genus of RXR agonists and provides some specific dosages of IRX4204 (free acid), but is silent about comparative dosage or pharmacokinetic performance between the free acid and the esters and "wherein the dosage is up to 24, 40, 60, 80, 100, or 120 mg/m2/day" and depends indirectly from claim 22. The instant specification teaches that to keep the systemic concentration of IRX4204 free acid below 200 nM one preferably would orally administer no more than 20 mg/m2/day of the free acid but that, due to the lower Cmax produced with the ethyl ester of IRX4204, higher dosages of the ethyl ester could be used,17 as claimed. There is no suggestion in Chandraratna that the ethyl ester could be administered in these dosages without activating RAR. Chandraratna et al. taught the therapeutic effective amounts in a range of 0.01 mg/m2/day to about 100 mg/m2/day or about 15 mg/m2/day to about 60 mg/m2/day. Chandraratna et al. taught a method of administering a therapeutically effective amount of elected compound IRX4204 ethyl ester and IRX4204 (acid form) to patients in need of treatment. Chandraratna et al. taught administration of the compounds can be via oral or nasal route.  Motivation to adjust the amounts of Chandraratna et al. would have resulted from the fact that the instant claims claimed a dosage that meets the range instantly claimed for the treatment of the same diseases.  Chandraratna et al. taught amount that overlap the entire genus of amounts instantly claimed. Further, Applicant independent claims are drawn to any therapeutically effective amount which reads on the prior art of record.  The amount instantly  et al., thus it would have understood that RAR activation would have been avoid. 
In regards to the arguments presented in the PK declaration, the state of the art recognizes the properties and advantage of developing prodrugs of an active compounds. The state of the prior art establishes pharmaceutical products are used as prodrugs, nearly half of them being converted to active form by hydrolysis, mainly by ester hydrolysis. The purpose for designing prodrugs is to improve bioavailability due to unfavorable pharmacokinetic properties such as poor penetration through biological membranes, rapid absorption/elimination instead of long-lasting effect; and lack of specificity in certain tissues. The specific objective of prodrug design is to optimize unfavorable physicochemical properties, to increase chemical and/or metabolic stability, and to achieve planned delivery. Prodrugs with optimized pharmacokinetic properties have the following advantages includes improving side effects - and toxicity profile. Prodrugs can be more effective, safer and more convenient in administration than conventional forms. Thus, it would have been obvious to arrive at the instantly claimed improved pharmacokinetics properties since the art recognizes the advantages of ester prodrugs over the acid form of the active agent. 
Applicant refers to figures 13 A-B to explain the pharmacokinetic benefits of the IRX4204 ester over IRX4204 specifically claims 2-4. The results of figure 13A-13B are expected since improving pharmacokinetic properties of the parent drug are achieved by administering the prodrug of the parent drug. As discussed above, prodrugs improve unfavorable pharmacokinetics properties rapid absorption/elimination instead of long-lasting effect; lack of specificity in certain tissues. The specific objective of prodrug design is to optimize unfavorable physicochemical properties, to increase chemical and/or metabolic stability, to achieve planned delivery. Prodrugs with optimized pharmacokinetic properties have the following advantages: side effects - and toxicity profile improved. Thus, the claimed advantages would have obvious and within the purview of the skilled artisan in the art of medicinal chemistry. Further, Figure 
The obviousness double patenting rejection are maintained until a terminal disclaimer is filed. 
Conclusion
Rejection of claims 1-8, 10-12 and 15-30 is proper.
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAINA D MATOS NEGRON/Primary Examiner, Art Unit 1627